DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 3 labels the outer square (350), while figures 4-6 labels the inner square (350).
Figure 3 includes a reference to element (360) which is not disclosed in the specification.
Figure 5 includes a reference number (340), but does not point to a specific element.
Claim 14 recites the limitation “tack points” which are not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
1 is objected to because of the following informalities:  
Regarding claim 1, the phrase “a strain relief connector, the strain relief connector, and” appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the phrase “strain relief connector” is unclear as to what the applicant is claiming, as the figures to not provide a clear representation of the limitation.
Regarding claims 1 and 16, the phrase “tack points” is unclear as to what the applicant is claiming, as the figures to not provide a clear representation of the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach et al. (US 9,139,278).

In re. claim 2, Roach teaches the system of claim 1, further comprising the aerial vehicle and the tether (e.g. tethered to payload (406)) (fig. 4A).
In re. claim 3, Roach teaches the system of claim 1, wherein the electrical cable is long enough to reach a power supply (326) remote from the aerial vehicle (fig. 3) (col. 14, ln. 59-col. 15, ln. 4).
In re. claim 4, Roach teaches the system of claim 3, further comprising the power supply, wherein the power supply is configured to provide less than 100 volts direct current to the electrical cable (col. 14, ln. 67-68).
In re. claim 5, Roach teaches the system of claim 4, wherein the power supply is configured to provide no more than 48 volts direct current to the electrical cable (col. 14, ln. 67-68).
In re. claim 6, Roach teaches the system of claim 4, further comprising a control panel attached to the power supply, the control panel including a user input to enable an operator to activate the power supply and cause current to pass from the electrical cable to the wire (via remote control) (col. 15, ln. 5-10).


In re. claim 10, Roach teaches the system of claim 1, further comprising lift gas arranged to cause the envelope material to open once the envelope material has been melted (presence of lifting gas understood to provide the same result) (col. 11, ln. 1-3).
In re. claim 14, Roach teaches the system of claim 1, wherein the wire is secured to the envelope via one or more tack points (locations where tape is applied) (col. 14, ln. 51-54)).
In re. claim 15, Roach teaches the system of claim 1, further comprising an additional piece of envelope material arranged over the wire and heat sealed to the envelope in order to secure the wire to the envelope (when embedded in the envelope) (col. 14, ln. 55-57)).
In re. claim 16, Roach teaches a method of terminating flight of a tethered aerial vehicle (400) (fig. 4A), the method comprising: activating a power supply (326) (fig. 3) in order to cause current to pass through an electrical cable (414) (col. 14, ln. 60-62); passing the current from the electrical cable to a wire (412) (col. 14, ln. 27-31) looped around an envelope of the aerial vehicle via a strain relief device (e.g. tape) (col. 14, ln. 52); using the current passed to the wire to melt envelope material of the envelope (col. 14, ln. 27-31); and creating an opening in the melted envelope material in order to terminate the flight of the aerial vehicle (col. 14, ln. 12-17).
In re. claim 18, Roach teaches the method of claim 17, wherein creating the opening includes using lift gas forces within the envelope to create the opening (presence of lifting gas understood to provide the same result) (col. 11, ln. 1-3).

In re. claim 20, Roach teaches the method of claim 16, wherein activating the power supply includes providing less than 100 volts to the electrical cable (col. 14, ln. 67-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roach.
In re. claims 8-9, Roach fails to specify the power supply is configured to automatically shut off once the power supply has been activated 5 seconds or less.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roach to automatically shut off the power supply after being activated for 5 seconds or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II) Doing so prevents overuse of electrical current.
In re. claims 11-12, Roach fails to specify the strain relief connector is attached to a top plate or a bottom plate of the envelope.
However, Roach states the fuse (412) may run along a latitudinal line above or below the equator of the envelope (col. 14, ln. 43-49).


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roach as modified by claims 1 and 16 above, and further in view of Borgeson (US 3,119,578).

Regarding claim 13, Roach fails to disclose the strain relief connector is configured to keep the wire attached to the envelope during termination of the flight of the aerial vehicle.
Borgeson teaches keeping parts attached to the envelope during termination of the flight of the aerial vehicle (via cord (48)) (col. 3, ln. 16-24).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roach to incorporate the teachings of Borgeson to keep the wire attached to the envelope during termination of the flight of the aerial vehicle, for the purpose of preventing the wire from injuring personnel on the ground.
Regarding claim 17, Roach fails to disclose using the strain relief device to prevent the wire from separating from the aerial vehicle during the termination of the flight of the aerial vehicle.
Borgeson teaches keeping parts attached to the envelope during termination of the flight of the aerial vehicle (via cord (48)) (col. 3, ln. 16-24).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roach to incorporate the teachings of Borgeson to keep the wire attached to the envelope during termination of the flight of the aerial vehicle, for the purpose of preventing the wire from injuring personnel on the ground.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647